WATKINS, President Judge:
This is an appeal from the judgment of sentence of the Court of Common Pleas of Lehigh County by the defendant-appellant, Terry Ruger, after conviction of retail theft. He was charged with the possession of a prohibited offensive weapon and retail theft. The jury convicted him of the retail theft and found him not guilty of the charge of possession of an offensive weapon.
The appellant and two companions, while returning from a hunting trip, went to the Almart Store in Bethlehem to look at a layaway purchase which had been previously made by one of his companions. While passing through the children’s department, the appellant placed a $2.98 child’s cap on his head which he claimed he did in the spirit of jest without any intention to purchase or remove from the premises. The appellant purchased a $20 watch for cash in the jewelry department. He then became separated from his companions and in his search for them passed through the first of two sets of doors which led to the parking lot. He did not pass through the outer set of doors. Appellant was stopped in the vestibule by the store security guard and was subsequently taken to the store office and the police summoned. When the authorities arrived, appellant was searched and a four inch hunting knife was found in a leather sheath. As noted above, appellant was charged with carrying a prohibited offensive weapon and retail theft. At trial the two charges we ‘e joined.
*578The character of this case is clearly indicated by the indictment of this defendant returning from a hunting trip having in his possession a four inch hunting knife in a sheath. He was wearing hunter’s clothing. The jury wisely found him not guilty of this charge. As to the charge of retail theft, the evidence was clearly insufficient to support a verdict of guilty.
Judgment of sentence vacated and the defendant discharged.